Citation Nr: 0632022	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-07 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected residuals of a 
fracture to the mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for diabetes mellitus.  The veteran perfected a 
timely appeal of this issue to the Board.  

In his March 2004 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge (formerly known as a Member of the Board) 
at the local regional office.  In March 2005, the veteran 
submitted a statement withdrawing his request for a hearing 
and, since that time, has not requested the opportunity to 
testify at another Board hearing.  In light of the above, the 
Board finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

Here, the Board notes that the veteran is service-connected 
for residuals of a fracture of the mandible.  He contends 
that the residuals he suffers as a result of this fracture 
caused or aggravated his diabetes mellitus.  Specifically, 
the veteran states that he suffers chronic pain in his jaw 
that affects his ability to chew, and that this in turn has 
caused the current difficulties he faces with his diabetes 
mellitus.
 
The veteran's service medical records are silent regarding 
complaints of or treatment for diabetes mellitus.  No 
disability was indicated on the veteran's separation 
examination.  And is there no indication that the veteran 
suffered from diabetes mellitus within one year of service.    

After service, the veteran's medical records indicate that 
the veteran was found to have diabetes mellitus in the mid-
1980s.   In October 1996, the veteran was afforded a VA 
examination in connection with his jaw claim.  At that time, 
the veteran indicated complaints of jaw clicking and cheek 
biting and pain in the temporal mandibular joint.  Upon 
examination, the veteran was noted to be able to make all jaw 
movements freely without apparent discomfort.  It was noted 
that the veteran's chewing was impaired by the use of 
removable partial dentures.  In addition, during a November 
1999 VA examination, the veteran reported that after service, 
his jaw and dental problems were treated by a local dentist 
over the many years after service.  The veteran indicated 
that the dentist was deceased, and the examiner indicated 
that these records were not available for examination. 

In support of his claim, the veteran submitted several 
reports indicating that his diabetes mellitus may be the 
result of his service-connected jaw condition.  A May 1997 
statement submitted by a VA physician indicated that the 
veteran's poor response to treatment for his diabetes 
mellitus is related to painful dentistries, creating problems 
with calorie intake and making estimations of his insulin 
requirements difficult.  A December 1996 treatment note 
indicated the same thing, finding that the veteran's dental 
problems interfered with chemical control of diabetes.  In 
addition, the veteran submitted reports dated in June and 
December 2003, and March 2004 indicating that the veteran 
suffers from persevering jaw pain that is aggravated while 
chewing, causing the veteran to eat timidly and irregularly 
and not maintain a diet.  This physician stated that this 
made the veteran's diabetes impossible to regulate, and 
necessitated the use of insulin infusion using a pump.  It 
was also indicated, in the December 2003 and March 2004 
reports, that the veteran's jaw injury caused the veteran to 
consume only liquids, including milk shakes and other rich 
liquids, for a long period of time, resulting in abnormal 
caloric consumption and weight gain of 30 or 40 pounds, 
causing the development of his diabetes mellitus.  The 
physician indicated that the veteran has had severe 
hypoglycemia caused by his inability to chew properly and 
regularly.  

At this point, the Board notes that the veteran's claims file 
contains numerous records relating to the veteran's diabetic 
condition.  Some of these records note chronic jaw pain, most 
do not.  The veteran has been prescribed medication in 
connection with the pain.  In addition, some treatment notes 
and reports indicate that the veteran's diabetes mellitus 
could be a result of his jaw pain and resulting eating 
problems, while others, to include a July 1998 treatment 
note, suggest that the veteran was consistent in his meals, 
with the veteran noting that he generally never misses a 
meal.  

In order to determine whether the veteran's diabetes mellitus 
was caused or aggravated by the veteran's service-connected 
jaw disorder, the veteran was afforded a VA examination in 
August 2003.  The examiner noted that this was an opinion-
only examination regarding whether the veteran's service-
connected fracture of the mandible aggravated his diabetes 
mellitus.  It does not appear that the veteran or his claims 
file were examined in connection with the opinion.  The 
examiner specifically noted the contention that the veteran's 
jaw pain prevents regular eating and good nutrition.  He also 
reviewed the reports of the veteran's physician set forth 
above that the veteran's jaw condition renders him unable to 
eat what he needs to on a regular basis and that this has 
made it difficult to regulate the veteran's condition.  The 
examiner indicated that this case was discussed with the 
Chief of Endocrinology at the VA Medical Center.  It was 
concluded that diabetes mellitus is controllable on the pump 
and with carbohydrate counting, regardless of how timid/ 
undisciplined/irregular the veteran's eating habits are.  It 
was also indicated that the veteran's jaw pain was not 
directly related to diabetes mellitus.  Finally, the examiner 
stated that, while jaw pain can be a source of worsening 
glycemic control, it does not justify service connection.  
The claim was judged to be without merit.

In this case, the Board notes that, while the veteran was 
afforded a VA examination in connection with his claim in 
August 2003, the veteran's claims file does not appear to 
have been reviewed in connection with the claim. In addition, 
it appears that the veteran was also not examined, as this 
was noted to be an opinion-only examination.  After reviewing 
the evidence in this case, however, the Board finds that an 
opinion-only examination is insufficient in this case.  The 
medical evidence set forth above contains numerous 
conflicting opinions and possible contradictions.  A thorough 
examination of the veteran and his claims file are warranted 
in order to determine the questions in this case.  In this 
regard, the Board notes that VA's duty to assist requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); see also Godfrey v. Brown, 8 Vet. App. 
113 (1995) (Board not required to accept doctors' opinions 
that are based upon the veteran's recitation of medical 
history); Owens v. Brown, 7 Vet. App. 429 (1995).  The 
veteran's service medical records and other related documents 
should be reviewed by the examiner, thereby enabling him to 
form an opinion on an independent basis.  Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993) and Powell v. West, 13 Vet. App. 31, 35 
(1999) (error for Board to rely on inadequate examination).  

The Board therefore finds that another VA examination is 
warranted to determine the current nature, extent and 
etiology of the veteran's diabetes mellitus, and to determine 
if the veteran's condition is related to or had its onset 
during service, and to determine whether the condition was 
caused or aggravated by this service-connected jaw condition.  
Pursuant to the VCAA, such an examination is required to 
adjudicate the veteran's claim.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2004).  

Prior to affording the veteran a VA examination, the Board 
notes that any outstanding medical records relevant to the 
veteran's claim should be associated with his claims file.  
Here, the Board notes that the veteran has been treated at 
the Pittsburgh, Pennsylvania, VA Medical Center.  The RO 
should therefore update the veteran's file with any records 
from this facility dated since July 2002.  In this respect, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In addition,, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the 
veteran's claims file, that have treated 
him since service for his diabetes 
mellitus.  This should include treatment 
records from the Pittsburgh, 
Pennsylvania, VA Medical Center dated 
since July 2002.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

3.  The veteran should be afforded an 
appropriate VA examination to determine 
whether the veteran's diabetes mellitus 
is related to or had its onset during 
service, or is caused or aggravated by 
his service-connected residuals of a 
fracture of the mandible.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
diabetes mellitus.  If the examiner 
diagnoses the veteran as having diabetes 
mellitus, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's diabetes 
mellitus was caused by or had its onset 
during service or within one year of 
service.  The examiner should also offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
service-connected residuals of a fracture 
of the mandible caused or aggravated the 
veteran's diabetes mellitus.  If 
aggravation is found, the examiner should 
also state an opinion, if possible, 
regarding the level of incremental 
increase in the veteran's diabetes 
mellitus caused by the service-connected 
residuals of a fracture of the mandible.  
In setting forth his or her opinion, the 
examiner is specifically asked to comment 
on the potentially contradictory medical 
evidence contained in the veteran's 
claims file, as set forth in part above 
in the body of this remand.  And the 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claim.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



